                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

 UNITED STATES OF AMERICA,
                        Plaintiff,
                v.                                      Civil Action No. 4:21-cv-00600-GAF
 SPALITTO’S PHARMACY, L.C.,
                        Defendant.

                       CONSENT DECREE AND FINAL JUDGMENT

       THIS CAUSE comes before the Court upon the Joint Stipulation to Entry of Consent

Decree and Final Judgment (“Stipulation”) of the Plaintiff, the United States of America

(“Plaintiff”), and Defendant Spalitto’s Pharmacy, L.C. (the “Defendant”) (Plaintiff and the

Defendant are collectively referred to as the “Parties”). The Court, having reviewed the

Stipulation and finding that Plaintiff brought this action against the Defendant pursuant to the

provisions of the Controlled Substances Act, 21 U.S.C. § 882(a), alleging that Defendant was

violating or was about to violate: (1) 21 U.S.C. § 842(a)(1) by dispensing controlled substances

in violation of 21 U.S.C. § 829 and the Controlled Substances Act’s implementing regulations;

and (2) 21 U.S.C. § 841(a)(1) by dispensing controlled substances outside the usual course of the

professional practice of pharmacy. Finding that the Defendant has waived service of the

Summons and the Complaint, and being otherwise fully advised, it is

       HEREBY ADJUDGED, ORDERED, AND DECREED as follows:

       1.      This Court has jurisdiction over this matter and the Parties pursuant to 21 U.S.C.

§ 882(a) and 28 U.S.C. §§ 1331 and 1345. Venue is proper in this District under 28 U.S.C.

§ 1391(b) and (c).




            Case 4:21-cv-00600-GAF Document 3 Filed 08/19/21 Page 1 of 3
       2.       For purposes of this Consent Decree:

               a. “Defendant” means Spalitto’s Pharmacy, L.C., and any successors.

               b. “Person” means an individual, a corporation, a partnership, or any other

                   entity.

               c. “Prohibited Practice” means to dispense, 21 U.S.C. § 802(10), any controlled

                   substance, 21 U.S.C. § 802(6), without verifying, either manually with the

                   DEA’s free registration validation tool or automatically through the

                   implementation of a software or other automated program (e.g., DEA

                   Lookup.com, Inc.), that the prescription contains a valid DEA registration

                   number for the prescribing practitioner, 21 U.S.C. § 802(21).

       3.       Upon entry of this Decree, Defendant, Defendant’s agents, officers, and

employees, and all other persons and entities in active concert or participation with them are

permanently prohibited and enjoined from, directly or indirectly, assisting, facilitating, or

participating in any Prohibited Practice.

       4.       Within fifteen (15) days after entry of this Consent Decree, the Defendant is

ordered to submit to DEA Diversion Investigator Patricia A. O’Malley a written

acknowledgement of receipt of this Consent Decree. The Defendant shall submit the written

acknowledgement by U.S. Mail to:

             Drug Enforcement Administration
             Attn: Patricia A. O’Malley
             7600 College Blvd # 100
             Overland Park, KS 66210

       5.       The Consent Decree shall not be modified except in writing by Plaintiff and the

Defendant, and subject to approval by the Court.

       6.       This Consent Decree shall constitute a final judgment and order in this action.

                                                  2

            Case 4:21-cv-00600-GAF Document 3 Filed 08/19/21 Page 2 of 3
       7.       This Court retains jurisdiction of this action for the purpose of enforcing or

modifying this Consent Decree and for the purpose of granting such additional relief as may be

necessary or appropriate.

       8.       The Clerk of Court is directed to CLOSE this case.



       DONE AND ORDERED in Chambers at Kansas City, Missouri on the 19th day of

August, 2021.

                                                     s/ Gary A. Fenner
                                                     GARY A. FENNER, JUDGE
                                                     UNITED STATES DISTRICT COURT




                                                 3

            Case 4:21-cv-00600-GAF Document 3 Filed 08/19/21 Page 3 of 3
